Although interest on a claim for services is ordinarily payable only from the date of demand (Prager v. New Jersey Fidelity & Plate Glass Ins. Co., 245 N. Y. 1, 6; Sweeny v. City of New York, 173 N. Y. 414, 416; Mygatt v. Wilcox, 45 N. Y. 306, 310), in this instance prior to the rendition of a bill the client made repeated payments to apply on the attorneys’ contingent fees, which were liquidated in amount by the contingent fee agreements and had become payable by success in the litigation. The attorneys were not obliged to accept the client’s cheek for $4,000 which was offered in full of these as well as of other claims for fees for different professional services unliquidated in amount. Partial summary judgment was correctly granted to respondents on the items included therein, with the exception of the $1,500 note held by plaintiff Leo Kotler individually, that is the subject of the seventh cause of action, which appellant has stated in an answering affidavit was delivered on condition that it would not be enforced until her affairs in connection with her father’s estate were completely settled, and until she had funds available from the estate for its payment. A triable issue was thus presented concerning the seventh cause of action (Smith v. Dotterweich, 200 N. Y. 299), which should be eliminated from the partial summary judgment granted to respondents. Otherwise, the judgment and order appealed from is unanimously affirmed, without costs. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ.